In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                     (Filed: September 22, 2016)
                                             No. 15-716V

* * * * * * * * * * * * *
J.L.D., a Minor, by His Mother, *
KATIE DAVIS,                    *
                                *                                        Decision on Joint Stipulation;
                                *                                         Cerebellitis; Cerebellar ataxia;
                                *                                        Torticollis; Neurologic
             Petitioner,        *                                        Impairments; Diphtheria-tetanus-
                                *                                        acellular pertussis (“DTaP”);
v.                              *                                        Inactivated polio virus (“IPV”);
                                *                                        Hepatitis B; Rotavirus;
SECRETARY OF HEALTH             *                                        Haemophilus influenza type B
AND HUMAN SERVICES,             *                                        (“Hib”); Measles-mumps-rubella
                                *                                        (“MMR”); Pneumococcal
             Respondent.        *                                        conjugate (“PCV7”); Varicella
                                *
* * * * * * * * * * * * *

Michael G. McLaren, Black McLaren, et. al., P.C., Memphis, TN, for petitioner.
Justine Walters, US Department of Justice, Washington, DC, for respondent.

                                 DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On July 9, 2015, Katie Davis (“Ms. Davis” or “petitioner”) filed a petition for
compensation on behalf of her minor child, J.L.D., under the National Vaccine Injury
Compensation Program.2 Petitioner alleges that J.L.D. developed cerebellitis, cerebellar ataxia,
torticollis, developmental regression, and/or other neurologic or physical impairments as a result
of receiving diphtheria-tetanus-acellular pertussis (“DTaP”), inactivated polio virus (“IPV”),

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review, I agree that the
identified material fits within the requirements of that provision, I will delete such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of
citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).


                                                           1
hepatitis B, rotavirus, haemophilus influenza type B (“Hib”), and pneumococcal conjugate
(“PCV7”) vaccines on July 3, 2013, and measles-mumps-rubella (“MMR”) and varicella
vaccines on January 30, 2014. See Stipulation, filed September 22, 2016, at ¶¶ 1-4. Respondent
denies that any of the above immunizations caused J.L.D.’s injury. Stipulation at ¶ 6.

        Nevertheless, the parties have agreed to settle the case. On September 22, 2016, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payment:

             (1) A lump sum of $20,000.00 in the form of a check payable to petitioner as
                 guardian/conservator of J.L.D.’s estate; and

             (2) A lump sum of $4,624.50, which amount represents reimbursement of a
                 Medicaid, in the form of a check payable jointly to petitioner and

                          First Recovery Group, LLC
                          P.O. box 771932
                          Detroit, MI 48277-1932
                          FRG File No. 602764-116715

This amount represents compensation for all damages that would be available under § 300aa-
15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

IT IS SO ORDERED.

                                   s/ Mindy Michaels Roth
                                      Mindy Michaels Roth
                                      Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.
                                                         2